FILED
                             NOT FOR PUBLICATION                            NOV 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WEIRU CHEN,                                      No. 07-73280

               Petitioner,                       Agency No. A099-042-185

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Weiru Chen, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the new standards governing adverse

credibility determinations created by the REAL ID Act. Shrestha v. Holder, 590

F.3d 1034, 1039-40 (9th Cir. 2010). We review de novo questions of law and due

process claims. Ram v. Mukasey, 529 F.3d 1238, 1241 (9th Cir. 2008). We deny

the petition.

         Substantial evidence supports the IJ’s adverse credibility determination

based on the inconsistency between Chen’s testimony and the testimony of her

witness, Pastor Lin, about whether they met in China or the United States and how

long they have known each other, and the IJ could reasonably reject Chen’s

explanation. See Shrestha, 590 F.3d at 1040-44 (adverse credibility determination

was reasonable under the Real ID Act’s “totality of the circumstances”). In the

absence of credible testimony, Chen failed to demonstrate eligibility for asylum or

withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

         Because Chen’s CAT claim is based on the same testimony found to be not

credible, and she points to no other evidence the IJ should have considered,

substantial evidence also supports the denial of CAT relief. See id. at 1156-57.




                                            2                                   07-73280
      Finally, Chen’s contention that the IJ was not an impartial adjudicator is

unsupported by the record. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error to establish a due process violation). Chen’s due process

contention regarding an incompetent translator is also unsupported by the record.

See id.

      PETITION FOR REVIEW DENIED.




                                          3                                   07-73280